             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                         4:15CR3096
    vs.
                                                   ORDER
MITCHELL M. MOREY,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's unopposed Motion to Continue Hearing (filing
          52) is granted.

    2.    Defendant Mitchell M. Morey’s violation of supervised release
          hearing is continued to February 13, 2020, at 1:30 p.m., before
          the undersigned United States District Judge, in Courtroom No.
          1, Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 30th day of December, 2019.

                                      BY THE COURT:


                                      John M. Gerrard
                                      Chief United States District Judge
